Title: To George Washington from Two Frenchmen, 6 March 1792
From: Two Frenchmen
To: Washington, George



[6 March 1792]

Two frenchmen who came to America to establish themselves upon the lands which they purchased of the Scioto Company, and who have remained there one year, not being able to obtain

possession of their purchase, and having consumed their funds, implore the bounty of your Excellency to put them in a situation to return to their own Country.
One of the Supplicants is he whom M. Le Marquis de lafayette has deigned to recommend to his Excellency. He hopes that such a respectable recommendation will be serviceable to him, and he will retain in his heart a grateful recollection of his Excellency who will releive him from the distress in which he is now involved.
